Citation Nr: 0410774	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a scar on the forehead.  

4.  Entitlement to service connection for alcohol dependence as 
secondary to service-connected post-traumatic stress disorder.  

5.  Entitlement to a temporary total disability rating based on a 
period of hospitalization from October 27, 1993, to November 24, 
1993.  

6.  Entitlement to an initial rating greater than 10 percent 
disabling for post-traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board initially issued a decision in this case in September 
1998.  That decision, inter alia, denied service connection for 
headaches, a low back disorder, and alcohol dependence, each on 
the basis that the claim was not well grounded, and also denied 
entitlement to a temporary total disability rating based on a 
period of hospitalization.  In addition, the decision Remanded 
issues concerning service connection for a forehead scar and a 
rating greater than 10 percent for post-traumatic stress disorder 
(PTSD).  The veteran appealed the above issues that were addressed 
by the Board's September 1998 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2000, the 
Court issued an Order that vacated the Board's decision and 
remanded the case to the Board, noting that the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA) had eliminated the 
requirement that a claim be well grounded.  The Court also noted 
that the claim for a temporary total disability rating was 
inextricably intertwined with the issue concerning service 
connection for alcohol dependence, and so also remanded that 
issue, as well as the others, for further adjudication by the 
Board.  

The Board issued another decision in August 2001 which denied 
service connection for a low back disorder and for headaches.  
That decision noted that due to pending action by the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
in the case of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
the Board had imposed a temporary stay on adjudication of issues 
concerning service connection for alcohol dependence secondary to 
a service-connected disability.  Accordingly, the Board's August 
2001 decision deferred consideration of that issue and of the 
intertwined issue concerning a temporary total disability rating 
based on a period of hospitalization.  The veteran also appealed 
the Board's August 2001 decision to the Court.  Pursuant to a 
Joint Motion for Remand and to Stay Further Proceedings, the Court 
issued an Order in September 2002 that vacated the August 2001 
decision and again remanded the case to the Board.  The Joint 
Motion noted that the VCAA had revised VA's duty to assist 
claimants for VA benefits and indicated that VA should further 
assist the veteran by obtaining an independent medical opinion 
and/or a VA medical examination exploring the extent of the 
veteran's current low back disorder and headaches and the 
relationship between those conditions and in-service trauma.  

In May 2003, the Board requested an opinion from an Independent 
Medical Expert (IME) and the opinion was received in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Because this case has been at either the Board or the Court since 
the RO last considered the case in March 1997, the veteran has not 
been notified of the evidence and information necessary to 
substantiate his claims, nor has he been informed whether he or VA 
bears the burden of producing or obtaining that evidence or 
information, pursuant to the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This deficiency must be cured by the RO's 
providing him with that notice in the first instance, ensuring 
full compliance with the provisions of the VCAA.  

Also, the RO has not yet had an opportunity to address the two 
issues that were Remanded by the Board in September 1998.  

Further, although the Board's August 2001 decision deferred 
consideration of the issue concerning service connection for 
alcohol dependence secondary to the veteran's service-connected 
PTSD, the Federal Circuit has subsequently completed its review 
with respect to Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
See Allen v. Principi, 268 F.3d 1340 (Fed. Cir. 2001).  On Remand, 
the RO should also again consider the veteran's claim with regard 
to this issue and the intertwined issue of entitlement to a 
temporary total disability rating based on a period of 
hospitalization.  

Still further, the IME opinion that was obtained by the Board in 
May 2003 did not address the relationship between any current 
headaches and trauma the veteran may have incurred during service.  
Because the Court's September 2002 Order, pursuant to the Joint 
Motion, specifically indicated that an IME opinion or an 
examination was required, the RO should also schedule the veteran 
for an appropriate examination and should request a medical 
opinion regarding any such nexus.  

Finally, because the most recent medical records contained in the 
claims file are dated in September 1997, the veteran should be 
requested to identify all sources and the dates of any treatment 
that he has received for any of the claimed disorders since that 
time, and the RO should then assist him in obtaining copies of 
those records.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the veteran furnish the names and 
addresses of all health care providers who have treated him for 
any of the claimed disabilities since September 1997, and the 
approximate dates of such treatment.  With any needed signed 
releases, the RO should request copies of the records of all 
treatment identified by the veteran.  All records so obtained 
should be associated with the claims file.  

2.  Upon receipt of all requested treatment records, the RO should 
schedule the veteran for a neurological examination.  The claims 
file must be made available to and be reviewed by the examiner in 
conjunction with the examination.  The examiner's report should 
set forth all pertinent complaints, clinical findings, and 
diagnoses regarding the veteran's claimed headaches.  The examiner 
should be requested to provide an opinion as to the probability 
that any current headache disorder resulted from trauma sustained 
at the time of a motor vehicle accident in July 1971 or from any 
other disease or injury noted in service.  The opinion should be 
supported by appropriate rationale.  

3.  The RO should notify the veteran of the evidence and 
information necessary to substantiate each of his claims, and 
should inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  The RO should assure 
full compliance with all of the provisions of the VCAA.  

4.  Upon completion of the requested actions, the RO should again 
consider the veteran's claims, as set forth above.  If any action 
remains adverse to him, he and his attorney should be furnished 
with a supplemental statement of the case and should be provided 
with an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




